Citation Nr: 0408374	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  94-11 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a lung disability based 
on exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from July 1943 to 
March 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which continued the previous denial from May 1990 
which denied the veteran's claim seeking entitlement to 
service connection for a lung condition.  It is noted that 
the veteran's original claims folder is missing, and that the 
March 1993 and May 1990 rating decisions are not of record, 
but were referred to in the veteran's December 1993 statement 
of the case.  

The veteran's claim was reopened and remanded in August 2001.  


FINDINGS OF FACT

A lung disability, specifically chronic obstructive pulmonary 
disease was not present in service or for many years after 
and is not related to an incident of service, including 
exposure to ionizing radiation.


CONCLUSION OF LAW

A lung disability, specifically chronic obstructive pulmonary 
disorder was not incurred in or aggravated by active service, 
nor may these diseases be presumed to have been incurred in 
active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2003)






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In the veteran's December 1993 substantive appeal, he 
discussed having a collapsed lung.  

Private treatment records were submitted from 1985 to 1998 
from the Carle Clinic and the Covenant Hospital.  The veteran 
was diagnosed with chronic obstructive pulmonary disease in 
October 1989.  

In an April 1994 statement, it was noted that in November 
1988, a claim was filed for service connection for a lung 
condition due to radiation exposure, but that the claim was 
denied.  It was noted that in March 1990, the veteran 
requested to reopen his claim, contending that his lung 
condition was a direct result of being exposed to radiation 
in Nagasaki, and that he was ashore afterwards which resulted 
in heavy exposure to radiation causing the complication to 
his lungs.  A notice of disagreement was referenced from 
September 1993, which contended that when he went for 
employment after discharge, a spot was found on his lung.  He 
contended that he had a collapsed lung in 1955 or 1956, and 
had continued to have problems with his lungs.  He contended 
that he suffered from shortness of breath and having frequent 
colds.  It was noted that the records from the Mercy Hospital 
indicated treatment for chest pain, with diagnosis of well 
marked pneumothorax on the right side, associated with severe 
stelectasis of the upper and lower lobes.  

In October 1997, the VA records management center reported 
that the veteran's claims folder had not been found.  Several 
attempts were made to find the missing claims folder during 
the course of the appeal to no avail.  

In a February 2000 statement, the veteran reported that he 
suffered a collapsed lung at the Burham Hospital in Illinois 
in 1954.  He reported that he was exposed to radiation in 
service, and that he had served aboard the USS Swanee, CVE 
17.  

In April 2000, an entry from the Dictionary of American Naval 
Fighting Ships regarding the USS Suwanee was submitted.  It 
was noted that the vessel reentered San Pedro Bay in Leyte 
Gulf on July 6, 1945, and then spent the next month there.  
It was noted that on August 3, the vessel got underway for 
Okinawa, arriving in Buckner Bay 3 days later.  An entry 
indicating that the Suwanee remained at Okinawa until 
September 2, but then headed back to the United States was 
underlined.  In the margin, was written "Back in the States 
by end of Sept. 45".  Also written in the margin was, "No 
mention of stopping in Japan on way back to states from 
Okinawa."  

Service personnel records were received in April 2000.  They 
show that the veteran boarded the USS Suwannee on May 5, 
1945, from San Francisco, and that he was still aboard the 
USS Suwannee on September 15, 1945.

In a June 2001 statement, the veteran's representative wrote 
that the veteran reopened his claim for service connection on 
March 19, 1990, and contended that the veteran was aboard 
ship when the atomic bomb was dropped at Nagasaki, and was 
ashore afterwards which resulted in heavy exposure to 
radiation causing the complication to his lungs.  He 
contended that the veteran's lung condition was a direct 
result of his being exposed to radiation.  

In the veteran's July 2001 informal hearing presentation, it 
was contended that the veteran smoked 1.5 packs of cigarettes 
per day until he quit in 1968.  He contended that he was 
treated for his right lung condition right after service in 
1946.  

In a VA Form 21-4142 received in April 2002, the veteran 
stated that he had been treated at the Burham Hospital in 
1954 for a collapsed lung, but that the hospital had been 
closed, with the records sold to Proventa.  Attempts to 
obtain treatment records from Coventa Provena Hospital were 
unsuccessful.  

Records were obtained from the Carle Clinic in August 2002 
for the time period from 1985 to 1989, but do not show 
treatment for any respiratory disorders.  

Records were obtained from Dr. N. P. from 1994 to 2002 but do 
not show treatment for any lung disorders.  

The veteran was afforded a VA examination in April 2002.  
Under diagnoses, the examiner wrote chronic obstructive 
pulmonary was likely although they would need a pulmonary 
function test to confirm.  The examiner commented that they 
would need a pulmonary function test to confirm.  There was a 
definite decrease in breath sounds in all lung fields.  There 
were no wheezing or rales appreciated.  When asked to 
expectorate the veteran was not able to produce any sputum 
that came from the lower respiratory tract.  The examiner 
commented that he did not see any indication that the veteran 
had any effects of ionizing radiation.  He noted that they 
had ordered pulmonary functions to establish the nature of 
the veteran's complaint of shortness of breath, i.e., whether 
it was restrictive or obstructive.  The examiner commented 
that if the veteran did have restrictive changes, then a 
computerized axial tomographyscan of the chest would be 
indicated because he thought that the restriction would 
probably be related to diaphragmatic disease rather than due 
to any interstitial lung disease.  The examiner commented 
that with the computerized axial tomography scan examination, 
both the presence of fibrosis as well as the presence of 
abnormal positioning of the diaphragm could be determined.  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, on November 9, 2000, the VCAA, was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

In February and May 2002 the RO sent the appellant VCAA 
letters.  In said letters, the RO asked the appellant to tell 
it about any additional evidence he wanted obtained.  The 
letters told the appellant that the RO was required to make 
reasonable efforts in obtaining relevant records.  Throughout 
the appeal and in the VCAA letters, the appellant has been 
asked to provide VA with information about other evidence 
that might be available, and was told VA would assist him in 
obtaining additional evidence (such as private medical 
reports and reports from federal agencies).  He was also 
asked to provide any evidence in his possession that 
pertained to his claim.  In the February letter, the RO 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.    38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

It is pointed out that the Court of Appeals for Veterans 
Claims (Court) recently held that under 38 U.S.C.A. § 5103 
(a), a claimant must be given notice of the matters specified 
in that statute as well as under 38 C.F.R. § 3.159 prior 
(emphasis added) to the initial unfavorable decision of the 
agency of original jurisdiction.   See Pelegrini v. 
Principi,17 Vet.App. 412 (2004).  However, it is also pointed 
out that in the Pelegrini decision, the Court implicitly 
determined that such notice was not necessary if it could be 
shown that lack of such notice was not prejudicial to the 
appellant.  

In this instance, even though the appellant was not provided 
the aforementioned notice prior to the initial unfavorable 
decision, it is determined that he is not prejudiced by such 
failure.  For one thing, inasmuch as the initial unfavorable 
decision in March 1993 predated the VCAA, the required 
notices described in the VCAA could not have been given 
before March 1993.  Furthermore, VA has consistently asked 
the veteran for information about where and by whom he was 
treated for his lung disorders throughout the more than 10 
years that his claim has been adjudicated.  

Specifically, after the Board remanded the veteran's claim in 
August 2001, VA wrote the appellant letters in February and 
May 2002, telling him that it could help obtain records from 
private physicians/facilities if he completed a VA Form 21-
4142, and that it would obtain treatment records from VA 
facilities if he indicated treatment there.  In April 2002, 
the RO wrote to the veteran indicating that he had described 
treatment from a number of physicians and from Covent 
Hospital, but had not provided authorization or enough 
information to obtain the information.  
There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has gone and obtained said 
records.  Also, it is noted that the veteran had more than 
one year to respond to the May 2002 VCAA letter before his 
claim was re-adjudicated in November 2003.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the timing of the notices 
contained in the May 2002 VCAA letter.  Bernard v. Brown, 4 
Vet.App. 384 (1993).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Although one of the veteran's claims files was lost, it is 
determined that the veteran is not prejudiced.  The key 
question in the veteran's case is not whether the veteran was 
exposed to radiation in service, but whether his current 
respiratory disorders are related to radiation exposure in 
service.  To that end, the veteran was afforded a VA 
examination to determine the nature and etiology of all 
respiratory disorders, and specifically to determine whether 
any diagnosed respiratory disorders were due to exposure to 
ionizing radiation.  For the aforementioned reasons, there is 
no reasonable possibility that further assistance would aid 
in the substantiation of the claim.  It is noted that after 
confirmation that the veteran's claims file was lost, 
additional efforts were made to obtain the veteran's service 
medical records without success.  In short, the requirements 
under the VCAA have been met.  


Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease first noted 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

The following diseases shall be service connected if they 
become manifest in a radiation-exposed veteran as defined in 
paragraph (d)(3) of this section, provided the rebuttable 
presumption provisions of § 3.307 of this part are also 
satisfied: (i) Leukemia (other than chronic lymphocytic 
leukemia); (ii) Cancer of the thyroid; (iii) Cancer of the 
breast; (iv) Cancer of the pharynx; (v) Cancer of the 
esophagus; (vi) Cancer of the stomach; (vii) Cancer of the 
small intestine; (viii) Cancer of the pancreas; (ix) Multiple 
myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) 
Cancer of the bile ducts; (xii) Cancer of the gallbladder; 
(xiii) Primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) Cancer of the salivary gland; (xv) 
Cancer of the urinary tract.  NOTE: For the purposes of this 
section, the term urinary tract means the kidneys, renal 
pelves, ureters, urinary bladder, and urethra. 38 U.S.C.A. § 
1112(c) (West 2002); 38 C.F.R. § 3.309(d)(1),(2) (2003).  

Chronic obstructive pulmonary disease (diagnosed at the April 
2002 VA examination and the Carle Clinic in 1989) is not on 
the list above so the statutory presumption of service 
connection on a radiation basis under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d) is not applicable.  It is also not a 
"radiogenic" disease under 38 C.F.R. § 3.311(b)(2).  
Although 38 C.F.R. § 3.311(b)(2) was amended by 63 Fed. Reg. 
50993-50995 (Sept. 24, 1998) which added "any other cancer" 
to the list of potentially radiogenic diseases, the veteran 
has not been diagnosed with cancer, and does not claim to 
have been diagnosed with cancer of the lungs.  Since the 
veteran did not develop a "radiogenic" disease within the 
purview of 38 C.F.R. § 3.311(b)(2), his claim was not 
referred to the Under Secretary for Benefits for further 
consideration in accordance with paragraph (c) of this 
section. 38 C.F.R. § 3.311(b) (2003). 

Although the veteran claims that he suffered a collapsed lung 
in the 1950s, efforts to obtain those records were not 
successful.  The evidence does show that the veteran has been 
diagnosed with chronic obstructive pulmonary disease.  As to 
the possibility that the veteran's chronic obstructive 
pulmonary disease is related to radiation exposure in 
Nagasaki, the VA examiner in April 2002 commented that he did 
not see any indication that the veteran had any effects of 
ionizing radiation.  Although the veteran has asserted that 
radiation exposure caused his chronic obstructive pulmonary 
disease, laypersons are not competent to offer medical 
opinions. Espiritu v. Derwinski, 2 Vet. App. 140 (1993).  As 
noted above, the VA examiner did not see that the veteran's 
chronic obstructive pulmonary disease was related to 
radiation exposure.  

The veteran's lung disorders, specifically chronic 
obstructive pulmonary disease were not shown until 1989, many 
years after discharge from service.  Nor is there any medical 
evidence linking this condition to incidents of service, 
including exposure to ionizing radiation.  After 
consideration of all the evidence, the preponderance of the 
evidence is against the claim for service connection for a 
lung disability, to include as exposure to ionizing 
radiation.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a lung disability, based on exposure 
to ionizing radiation, is denied.




______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



